DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 contains a typographical error in reciting “a second extending planer lower surface” instead of “a second extending planar lower surface.”  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/09954 to Renolds et al. (“Renolds”) in view of US 2008/0289292 to Giles et al. (“Giles”), US 2011/0067328 to Naccarato et al. (“Naccarato”), and US 2009/0151278 to Doppler et al. (“Doppler”).
	Regarding claim 1, Renolds discloses a prefabricated sheet panel 1 for the manufacture of slabs, comprising an upper contributing layer 2 comprised of at least one of a cement or polymer resin (cement; pg 5, ln 2-4); a lower contributing layer 3 formed of a metal (steel sheet; pg 5, ln 4-9), which has a series of upper surfaces and at least one lower surface with walls 6 connecting the upper surfaces and lower surface, wherein the upper surfaces and at least one lower surface form peaks and valleys in the lower contributing layer, the lower contributing layer 3 having a first end (left end) and a second end (right end).
Renolds does not disclose that the walls are perpendicular to the upper contributing layer and the upper surfaces and lower surfaces, the first and the second end each having a horizontal flap that folds toward the center of the panel; and a first series of shear transfer bolts or pins that secure the upper contributing layer to each one of the upper surfaces of the lower contributing layer; and a second series of shear transfer bolts or pins that are configured to connect the sheet panel to a second sheet panel or to a support beam via the walls at the first end and the second end of the lower contributing layer.
Giles discloses that a corrugated flooring deck can have a variety of different shapes including a series of peaks and valleys with walls that are perpendicular to upper and lower surfaces (see Fig. 6). It would have been an obvious matter of design choice to modify the shape of the lower contributing layer to have such a corrugation shape with a wall perpendicular to upper and lower surfaces since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In addition, the shaped as claimed would act similar to the other corrugated shapes and are shown as known substitutes.

Doppler discloses a decking system wherein shear transfer bolts 16 secure an upper layer (14; corresponding to Renold’s upper contributing layer) that secure the upper contributing layer to each one of upper surfaces 18 of a lower contributing layer 12 to securely fasten the two layers together and prevent lift-up of the upper layer (Doppler, par 0053).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Renolds to have the structure as taught by Doppler to provide the predictable result of securely fastening an upper layer to a lower layer in a manner that helps prevent lift-up of the upper layer.
Regarding claim 4, Renolds in view of Giles, Naccarato, and Doppler discloses that the lower contributing layer is a layer of steel that has a thickness of 0.6-1.2 mm or stainless steel whose thickness 1mm which is between 0.5 mm and 0.8 mm (Renolds pg 5, ln 20-24).
Regarding claim 5, Renolds in view of Giles, Naccarato, and Doppler discloses that the peaks have a height (h) of 120mm (Renolds pg. 5, ln 20-24) which is between 100 and 150 mm, but does not disclose a width (a) of 185-250 mm, and a peak-to-peak distance (b) of 190-260 mm. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 6, Renolds in view of Giles, Naccarato, and Doppler discloses that the horizontal flaps are located at either end of the lower contributing layer but does not disclose that the flaps are 20 mm in length. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 7, Renolds in view of Giles, Naccarato, and Doppler discloses that a weight of the panel varies between 40.0 and 48.0 kg/m2. It would have been an obvious matter of design choice to modify the structure of Renolds in view of Giles, Naccarato, and Doppler to have a size such that a component weighs between 40-48 kg per meter squared since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Renolds in view of Giles, Naccarato, and Doppler discloses a slab construction system comprising the sheet panels in accordance with claim 1 supported on slab beams 7.
Regarding claim 10, Renolds in view of Giles, Naccarato, and Doppler discloses that the lower contributing layers of the sheet panels are secured to an upper face of a support beam via the second series of shear transfer bolts or pins, wherein the second set of shear transfer bolts or pins or fired nails (Renolds see Fig. 1, pg. 5, lns. 25-27).
Regarding claim 11, Renolds in view of Giles, Naccarato, and Doppler discloses that the beams are made of steel or concrete (Renolds pg. 5, lns. 27-30).
Regarding claim 12, Renolds in view of Giles, Naccarato, and Doppler discloses intermediate beams (perimeter beams perpendicular to 16 as shown in Fig. 7), which are parallel to the sheet panels, and support beams 16, which are perpendicular to the sheet panels.
Regarding claim 13, Renolds in view of Giles, Naccarato, and Doppler discloses that the support beams intersect, forming a grid.
Regarding claim 14, Renolds in view of Giles, Naccarato, and Doppler discloses that a plurality of columns 12 rise above the sheet panel at the point where the intermediate beam and the support beams come together.
Regarding claim 21, Renolds discloses a prefabricated building construction panel 1, comprising: an upper contributing layer 2, the upper contributing layer having a first upper extending planar upper surface on a first side and a second extending planar lower surface on a second side opposite the first side; and a lower contributing layer 3, the lower contributing later including: a plurality of peak portions 4, each of the plurality of peak portions having an upper extending planar surface with a first end and a second end, each of the 6Application No.: 16/093,936Attorney Docket No.: 036801.00040Response to Non-Final Office Action dated January 24, 2020upper extending planar surfaces of the peak portions extending in directions parallel to one another; a plurality of connecting portions 6, each of the plurality of connecting portions having at least one extending planar surface with a first end and a second end, each of the plurality of connecting portions extending from the first end to one of the first end or the second end of one of the plurality of peak portions; at least one valley portion 5, each of at least one valley portion having a lower extending planar surface with a first end and a second end, each of the lower extending planar surfaces of the at least one valley portion extending in directions parallel to each of the upper extending planar surfaces of the peak portions; wherein each of the at least one valley portion is connected to the second end of at least one of the plurality of connecting portions via the second end of the connected portion; a first flange 4a having a first flange extending planar surface with a first flange first end and a first flange second end, the first flange extending 
Renolds does not disclose that each of the at least one planar surfaces of each of the plurality of connecting portion extending in directions perpendicular to the directions of extension of each of the extending planar surfaces of the plurality of peak portions; and wherein each of the first and second flange is connected at a first end to the second end of one of the plurality of connecting portions; and 
7Application No.: 16/093,936Attorney Docket No.: 036801.00040Response to Non-Final Office Action dated January 24, 2020a plurality of first shear transfer bolts connecting the upper contributing layer to the lower contributing layer via each one of the upper extending planar surfaces of the plurality of peak portions; 
and a plurality of second shear transfer bolts provided for connecting one of the at least one of the first or second of the plurality of connection portions to a support beam.
Giles discloses that a corrugated flooring deck can have a variety of different shapes including peak portions (upper horizontal surface) with planar surfaces and each at least one planar surfaces of each of a plurality of connecting portion (vertical surface extending downward from the peak) extending in directions perpendicular to the directions of extension of upper extending planar surfaces of the plurality of peak portions; (see Fig. 6). It would have been an obvious matter of design choice to modify the shape of the lower contributing layer to have such a corrugation shape with wall perpendicular to the horizontal plane since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 
Naccarato discloses a decking panel wherein a sheet has at each of its first and second ends a first and second flange 64 that is connected at a first end to a second end of one of a plurality of connecting portions 2e’ (see Fig. 9) to provide a continuous deck surface whilst providing integral support for that surface in the form of the webs (par 0066). Naccarato also discloses that a flange can have at least one shear transfer bolt 244 provided for connecting one of the at least one of the flanges 232 of a connecting portion 202 to a support beam (see Fig. 15). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Renolds to have the structure as taught by Naccarato to provide a continuous deck securely fastened to an underlying support.
Doppler discloses a decking system wherein shear transfer bolts 16 secure an upper layer (14; corresponding to Renold’s upper contributing layer) that secure the upper contributing layer to each one of upper surfaces 18 of a lower contributing layer 12 to securely fasten the two layers together and prevent lift-up of the upper layer (Doppler, par 0053).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Renolds to have the structure as taught by Doppler to provide the predictable result of securely fastening an upper layer to a lower layer in a manner that helps prevent lift-up of the upper layer.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renolds in view of Giles, Naccarato, and Doppler as applied to claim 1 above, and further in view of US 2016/0040424 to Nguyen et al. (“Nguyen”).
Regarding claim 2, Renolds in view of Giles, Naccarato, and Doppler does not disclose that the upper contributing layer is made of a cement material combined with a thermostable polyester resin.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Such a material would provide improved insulating properties.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renolds in view of Giles, Naccarato, and Doppler as applied to claim 1 above, and further in view of US 2014/0065349 to Kwan et al. (“Kwan”).
Regarding claim 3, Renolds in view of Giles, Naccarato, and Doppler discloses that the upper contributing layer has a thickness of 19mm (pg. 5, lns. 15-19) which falls within the range of 15-20 mm, but does not disclose a compressive strength of 27-28 MPa, and a specific weight of 1550.0-1600.0 kg/m3. Kwan discloses a panel using concrete material with a weight of 1400-1500 kg/m3 and compressive strength of 25-30 MPa (par 0040). It would have been obvious to one having ordinary skill in the art at the time of invention to use a concrete with such properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Such a material would allow accommodation of specific loading requirements. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to have a specific weight of a specific weight of 1550.0-1600.0 kg/m3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renolds in view of Giles, Naccarato, and Doppler as applied to claim 8 above, and further in view of CN 204781519 to Yin (“Yin”).
Regarding claim 15, Renolds in view of Giles, Naccarato, and Doppler does not disclose that the sheet panels are joined to the support beams by means of shear bolts or pins or fired nails that run through a cut in the upper contributing layer, where said cut is located along an edge that abuts the central axis of the support beam and makes it possible for the central valley of the lower contributing layer to be secured to the support beam.
Yin discloses a sheet panel joined to the support beams by means of shear bolts or pins or fired nails that run through a cut (shown in Fig. 2) in an upper contributing layer, where said cut is located along the edge and makes it possible for a central valley of a lower contributing layer 4 to be secured to the support beam. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed since the elements perform as expected and thus the results would be expected.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renolds in view of Giles, Naccarato, and Doppler as applied to claim 8 above, and further in view of U.S. 2010/0293872 to Kennedy (“Kennedy”).
Regarding claim 17, Renolds in view of Giles, Naccarato, and Doppler does not disclose that central joints, which are distributed along the support beams, comprise a joint filler with a high modulus of elasticity. 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renolds in view of Giles, Naccarato, and Doppler as applied to claim 8 above, and further in view of US 2014/0130435 to Paradis et al. (“Paradis”).
Regarding claims 18 and 20, Renolds in view of Giles, Naccarato, and Doppler does not disclose that the lower face of the lower contributing layer has a fire-resistant ceramic coating.
Paradis discloses a building construction component wherein a lower face has a fire resistant ceramic particle coating (par 0029) to improve fire resistance of construction components.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Renolds to have a ceramic coating on the lower face of the lower contributing layer as taught by Paradis to provide the predictable result of improving fire resistance.

Allowable Subject Matter
Claim 16 is allowed.
Claim 16 is allowable for the reasons set forth on page 12 of the Non-Final Rejection dated 01/24/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15, 17, 18, 20, and 21 and the use of US 2010/0293872 Kennedy have been considered but are moot because the new ground of rejection does not rely on Kennedy applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
	On pages 10-11 of the Remarks, the applicant argues that the applied prior arts do not a disclose “an upper contributing layer, comprised of at least one of a cement or polymer resin; a lower contributing layer, formed of a metal ... a first series of shear transfer bolts or pins that secure the upper contributing layer to each one of the upper surfaces of the lower contributing layer; and a second series of shear transfer bolts or pins that are configured to connect the sheet panel to a second sheet panel or to a support beam via the walls at the first end and the second end of the lower contributing layer."
	As applied in the rejection above, newly applied reference to Doppler is relied upon for the teaching of a first series of shear transfer bolts or pins that secure the upper contributing layer to each one of the upper surfaces of the lower contributing layer and the primary reference of Renolds already discloses an upper contributing layer, comprised of at least one of a cement or polymer resin; a lower contributing layer, formed of a metal. Moreover, as noted in the rejection above, Naccarato, not Kennedy, is relied upon for the teaching of a second series of shear transfer bolts or pins that are configured to connect the sheet panel to a second sheet 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633